Dismissed and Opinion filed February 27, 2003








Dismissed and Opinion filed February 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00179-CR
____________
 
CEDRIC
WENDELL BROUSSARD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 338th District Court
Harris
County, Texas
Trial
Court Cause No. 901,006
 

 
M
E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of the offense
of aggravated robbery and sentenced on October 16, 2002, to 12 years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.  No motion for new trial was filed.[1]  Appellant=s notice of appeal was not filed
until February 3, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can
take no action other than to dismiss the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed February 27, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).
 




[1]  On December
12, 2002, appellant filed a motion to reduce sentence.  Even if this motion could be construed as a
motion for new trial, and we do not address that issue, the motion was not
timely filed.